Citation Nr: 1515221	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to October 1968.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's case is currently with the VA RO in Winston-Salem, North Carolina.

In February 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2010, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development that was substantially completed consistent with the Board's directives.

Upon review of the new evidence, in April 2011, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for peripheral neuropathy.  See 38 U.S.C.A. § 7109(a) (West 2014) and 38 C.F.R. § 20.901 (2014).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in May 2011.  In July 2011, the Veteran was given an opportunity to present additional argument and submitted further written argument that month.  His service representative presented further written argument on the Veteran's behalf in September 2011. 

In a November 2011 decision, the Board denied the Veteran's claim for service connection for peripheral neuropathy.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge that conducted the February 2010 Board hearing.  In order to remedy any such potential error, in a September 2013 letter, the Board notified the Veteran of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in September 2013, the Veteran requested to appear at a new hearing conducted via video conference and to have the prior decision vacated and a new one issued in its place.  

A June 2014 Board decision vacated the Board's November 2011 decision.

The Veteran was scheduled for a new Board hearing at the RO in September 2014.  Prior to the hearing, in a September 2014 signed statement, he withdrew his hearing request and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  

This decision satisfies the Veteran's request.


FINDINGS OF FACT

A preponderance of the evidence of record is against a finding that peripheral neuropathy had its clinical onset during active military service or is otherwise related to active duty or a service-connected disability; peripheral neuropathy was not manifested to a compensable degree within one year of the Veteran's discharge from active service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by active military service and is not due to a service-connected disability, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

In an April 2008 letter, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Since the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection, any questions as to how VA determines disability ratings or effective dates are rendered moot and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records have been associated with the claims file, to the extent available.  All reasonably identified and available VA and non-VA medical records have been secured. 

The Veteran was also afforded a VA examination in May 2010 in conjunction with his claim and the examination report is of record. 

As noted above, in April 2011, the Board also requested a VHA medical opinion regarding the claim on appeal.  The appellant and his representative were provided with a copy of that opinion, and the opportunity to respond; the appellant submitted a written response in July 2011, and his representative submitted a written response in September 2011. 

The May 2011 VHA report is adequate for rating purposes because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale as to the claim for peripheral neuropathy.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The records satisfy 38 C.F.R. § 3.326 (2014).  The VHA opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.  The May 2011 VHA opinion makes up for any deficiencies in the May 2010 VA examination report.

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis 

The Board notes that it has reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 




Contentions

In written statements, and during his February 2010 Board hearing, the Veteran claims that he had peripheral neuropathy of the upper and lower extremities due to chemical and asbestos exposure while working in the boiler room of the USS CHIPOLA during his military service.  In a July 2011 written statement, the Veteran argues that records showed his system was weakened by drugs and massive upper respiratory infections, as well as the working conditions (apparently during his military service).

The Veteran's service personnel records show that he worked as a boiler man aboard the USS CHIPOLA from October 1967 to September 1968.  Service personnel and treatment records do not describe what, if any, chemicals the Veteran was exposed to in service but he submitted photographs described as "fire sides" and "wash down after fire sides".  In support of his claim, he points to written statements from his service comrades, received in September 2008 and July 2011, to the effect they served aboard the same ship with him and were exposed to gas fumes, asbestos, lead paint, solvent, paint thinner, black oil, and fuel oils.  

The Veteran's exposure to asbestos during service is conceded and service connection is in effect for bilateral pleural plaques, secondary to his asbestos exposure, currently evaluated as 10 percent disabling.  Service connection is also in effect for chronic sinusitis and laryngitis, assigned 50 and 10 percent disability evaluations, respectively.  Thus, he maintains that service connection is warranted for peripheral neuropathy.  In the instant case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's peripheral neuropathy was incurred in or otherwise the result of his active military service.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In certain circumstances, service connection may be granted on a presumptive basis as a chronic disease (such as for organic disease of the nervous system), or for Vietnam veterans based on presumptive exposure to herbicides, including Agent Orange (such as for early onset peripheral neuropathy).  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  78 Fed. Reg. 54,763 (September 6, 2013).

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

VA also amended § 3.816, the regulation governing retroactive awards under Nehmer for certain diseases associated with herbicide exposure, by removing the language from paragraph (b)(2) that the Nehmer court orders only apply to presumptions established before October 1, 2002 and removing the list of conditions.  This revision addresses findings in the Nehmer court orders that the date restriction and corresponding list of presumptive conditions were invalid, since they were not inclusive of all conditions the Secretary has determined to be presumptively service connected based on herbicide exposure under the Agent Orange Act of 1991.  VA is inserting language at § 3.816(b)(2) to clarify that the Nehmer court orders apply to the presumptions listed in § 3.309(e).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of neurologic pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

Service treatment records do not reflect complaints, diagnoses of, or treatment for, peripheral neuropathy.  When examined for separation in October 1968, a neurological abnormality was not noted and the Veteran's upper and lower extremities were described as normal. 

Post service, an August 1969 VA examination report is not referable to a neurologic abnormality.  When the Veteran was hospitalized by VA in October 1969 for a right cervical lymph node biopsy, results of a neurological examination performed at the time were normal.

In September 1982, the Veteran underwent a private neurological evaluation by Dr. J.S., for complaints of acute vertigo and oscillopsia.  The Veteran denied a history of motor or sensory symptoms of the extremities and his motor and sensory examination was normal.  Dr. J.S. concluded that there was a central nervous system origin of these symptoms.  It was noted that, in July 1982, brainstem auditory evoked potentials were abnormal (sematosensory potentials were delayed, particularly in the right leg, suggestive of demylinating disease) but, in April 1983, the same study and visual evoked potentials were normal.  At that time, the Veteran was noted to have a left internuclear ophthalmoplegia, and suffered an episode of loss of consciousness with a normal follow-up electroencephalogram.  During these evaluations, the Veteran's sensory and motor examination findings were normal and he gave no prior history of peripheral nervous systems neurologic deficits.

Private medical records include results of an October 1999 electromyography (EMG) with nerve conduction studies that supported the diagnosis of a right ulnar neuropathy and no evidence of a generalized peripheral neuropathy. 

Results of private tests performed in February 2000 included normal B12 levels, serum protein electrophoresis, and negative heavy metal screen.  According to a June 2000 record from Dr. E.H., the Veteran had a one-year history of burning pain in the upper and lower extremities.  Objectively, there was a stocking-glove sensory loss, a Romberg sign and absent jerks noted.  Results of July 2000 nerve conduction studies suggested a demyelinating peripheral neuropathy.  Results of a September 2000 lumbar puncture indicated that the Veteran's cerebrospinal fluid tests were normal. 

An August 14, 2001 private medical record from Dr. B.S., indicates that results of a neurologic examination supported a diagnosis of peripheral neuropathy of unknown etiology at the time.  In June 2002, Dr. B.S. noted that the Veteran underwent a comprehensive neurologic work-up including treatment with intravenous immunoglobulin and corticosteroids. 

A July 2002 VA Agent Orange Protocol Examination record reveals that a nurse practitioner evaluated the Veteran and his sensory exam was intact with preserved muscle stretch reflexes.  There was decreased sensation of the left hand fifth digit noted.  

VA medical records show that, in December 2002, results of an EMG with nerve conduction studies performed by VA supported a diagnosis of a left C7 radiculopathy.

VA medical records, dated from 2008 to 2010, reveal evaluation of the Veteran's peripheral neuropathy.  A January 2008 VA examination report indicates clinical findings consistent with peripheral neuropathy.  Results of EMG and nerve conduction studies, performed in May 2008, support that diagnosis.  A June 17, 2008 record includes a description of the Veteran dropping objects and suffering from imbalance in the dark. 

In an August 2008 VA progress note, Dr. B., a VA staff physician, said that the Veteran's relatively mild idiopathic peripheral neuropathy was "possibly" related to past history of toxin exposure, though it was "difficult to say with certainty". According to an August 2008 VA neurology consultation record prepared at that time by Dr. L., the Veteran's "neuropathy is also a mystery" and "[t]here is certainly a circumstantial evidence to say that the neuropathy might be somehow related to the chemicals".

In May 2010, the Veteran underwent a VA general medical examination performed by a physical medicine and rehabilitation specialist.  According to the examination report, the cause for the Veteran's peripheral neuropathy could not be found. 

As discussed above, upon review of the evidence in this case, in April 2011, the Board sought an opinion from a VA medical expert as to whether it was as likely as not that the Veteran had peripheral neuropathy that had its clinical onset in active service or was otherwise related to his military service.  The Board also requested an opinion as to whether it was as likely as not that the Veteran's service-connected asbestosis, manifested by bilateral pleural plaques, chronic sinusitis, laryngitis, and/or lymphadenopathy, axillary, and groin, caused or permanently increased the severity of the peripheral neuropathy.  The claims folder was submitted, along with specific questions, to a physician at a VA Medical Center (VAMC) in Richmond, Virginia. 

In the May 2011 opinion, a VA neurologist, who reviewed the Veteran's service and post service VA and private medical records in his report, opined that "[i]t is not at least as likely (50 percent probability or more) that the peripheral neuropathy had its clinical onset in service or is otherwise related to the Veteran's military service". 

The neurologist further opined that it was not at least as likely (50 percent probability or more) that the Veteran's service-connected asbestosis manifested by bilateral pleural plaques, chronic sinusitis, laryngitis; and/or cervical lymphadenopathy, axillary and groin caused or permanently increased the severity of the peripheral neuropathy.  The VA medical specialist explained that:

[a]fter an extensive review of the medical records provided, the [Veteran] clearly has a history of a peripheral neuropathy based on clinical and diagnostic testing.  The records do not support the appellant's claim that the condition began during his tours of duty.  In fact, his neuropathic symptoms seem to have begun at some point in 1999, long after his tours had ended.  Thus, a cause and effect relationship between the appellant's peripheral neuropathy and environmental toxin exposure during his tours cannot be established.  Furthermore, based on the several clinical and diagnostic evaluations, there is no clear cut link between the peripheral neuropathy and his co-morbidities (i.e. asbestosis, chronic sinusitis, laryngitis and lymphadenopathy).  It is not unusual that after an extensive neurologic work-up that an etiology for peripheral neuropathy cannot be found.  In fact, between 10 and 25 percent of patients have either a sensory or sensorimotor polyneuropathy without an identifiable cause.

The 2011 opinion from the VHA examiner is the most probative evidence of record on the question of a nexus to service.  Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for peripheral neuropathy is not warranted. 

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295; see also Wray v. Brown, 7 Vet. App. at 493 . 

The Board therefore places greater weight on the VHA opinion, that finds that peripheral neuropathy did not have its onset during active service, than on the August 2008 opinions rendered by Drs. B. and L., the VA clinic physicians, to the effect that the Veteran's relatively mild idiopathic peripheral neuropathy was possibly related to a history of toxin exposure, though it was difficult to say with certainty, and there was a circumstantial evidence to say that the neuropathy might be somehow related to the chemicals.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 . 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VHA physician who provided the written opinion in May 2011.  This medical specialist, who is a neurologist, had the opportunity to review all the Veteran's medical records regarding the diagnosis of peripheral neuropathy.  This physician explained that the Veteran's peripheral neuropathy was diagnosed long after discharge, that there was no clear cut link between the peripheral neuropathy and co-morbidities (i.e., asbestosis, chronic sinusitis, laryngitis, and lymphadenopathy), and that it was not unusual that after an extensive neurologic work-up that an etiology for peripheral neuropathy could not be found, and that the Veteran's current peripheral neuropathy was not related to military service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

As to the August 2008 opinions of Drs. B. and L., the VA clinic physicians, who opined that the Veteran's relatively mild idiopathic peripheral neuropathy was possibly related to a past history of toxin exposure, though it was difficult to say with certainty, and that there was a circumstantial evidence to say that the neuropathy might be somehow related to the chemicals, the Board finds that, given the scope and depth of the VHA examiner's expertise and rationale, his opinion carries more weight than that of Drs. B. and L.

The Board is persuaded that the VHA examiner's opinion is most persuasive in that this physician, with expertise in neurology, reviewed all the Veteran's medical records and provided a rationale for his opinion.  See Nieves-Rodriquez, 22 Vet. App. at 304, Prejean v. West, Wray v. Brown, supra. 

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have peripheral neuropathy related to his period of active military service including a service-connected disability.  While, in his July 2010 written statement, the Veteran asserts that, in early 1969, he began to have difficulty walking in the dark, dropped objects, and family physicians deemed him clumsy, the VHA neurologist noted that "based on the information provided there were no detailed neurologic records which corroborate these symptoms".  The Board notes that there were no pertinent symptoms reported in service and no peripheral neuropathy was elicited on examinations in 1969 and 1982.  In 1982, the Veteran specifically denied a history of motor or sensory symptoms.  To the extent that the Veteran is now claiming neurological symptoms that continued since service, he is not a reliable historian.  The Veteran points to his service comrades' statements, to the effect that, while on ship, they were exposed to gas fumes, asbestos, lead paint, solvent, paint thinner, black oil, and fuel oil, and he argues that his system was weakened by drugs and massive upper respiratory infections and, in July 2011, said that he never had a nerve biopsy, but the VHA neurologist expressly stated that "[t]he records do not support the appellant's claim that the condition began during his tours of duty".  

According to the VHA medical specialist, the Veteran's "neuropathy symptoms seem to have begun at some point in 1999, long after his tours had ended"; "a cause and effect relationship between the appellant's peripheral neuropathy and environmental toxin exposure" in service cannot be established"; and "there is no clear cut link between the peripheral neuropathy and [the Veteran's] co-morbidities (i.e. Asbestosis, chronic sinusitis, laryngitis and lymphadenopathy)".  The Veteran himself is not shown to have the medical expertise to diagnose or determine the etiology of peripheral neuropathy and his argument that he had a neurologic disorder in service fails. 

Dr. B. commented that the Veteran's peripheral neuropathy was "possibly" related to a past history of toxin exposure, though it was difficult to say with certainty and Dr. L. said that there was a "circumstantial evidence" to say that the neuropathy "might be somehow" related to the chemicals.  The opinions are tenuous and based in part on what might have been present since service, but has not been demonstrated in the record.  Drs. B. and L. assume facts not in evidence, and their opinions are not accorded great weight by the Board. 

Moreover, service connection may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's opinion to the effect that he cannot give a "yes" or "no" answer to the question of whether there is a causal relationship between one disorder and another is "non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by in- service events is insufficient to establish service connection). 

On the other hand, the VHA examiner stated that he had reviewed all the evidence of record, including the in-service and post-service medical records.  This medical specialist explained that his review of the records revealed that the Veteran clearly had a history of a peripheral neuropathy based on clinical and diagnostic testing and that his neuropathic symptoms seem to have begun at some point in 1999, long after his tours had ended.  Thus, a cause and effect relationship between the appellant's peripheral neuropathy and environmental toxin exposure during his tours cannot be established.  According to the VHA neurologist, and based on the several clinical and diagnostic evaluations, there was no clear cut link between the peripheral neuropathy and his co-morbidities (i.e. asbestosis, chronic sinusitis, laryngitis and lymphadenopathy).  The VHA medical specialist said that it was not unusual that, after an extensive neurologic work-up, an etiology for peripheral neuropathy cannot be found.  According to this neurologist, between 10 and 25 percent of patients have either a sensory or sensorimotor polyneuropathy without an identifiable cause.

Thus, the opinions of Drs. B. and L. are accorded less weight than that of the VHA examiner.  Accordingly, the preponderance of the evidence of record is against the claim of entitlement to service connection for peripheral neuropathy.  In short, a clear preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy was present during or otherwise related to active military service and it is not due to a service-connected disability. 

A layperson, however, is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a current disability has been incurred in active service or caused or aggravated by another disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran and his comrades are competent to report what comes to them through their senses, they do not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for peripheral neuropathy, and his claim must be denied. 

Finally, the Board notes that a September 2000 record indicates that the Social Security Administration (SSA) found the Veteran suffering from peripheral neuropathy and bilateral rotator cuff repairs, and held him to be totally disabled since February 2000.  While the Board recognizes the disabling nature of the Veteran's peripheral neuropathy disability, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed peripheral neuropathy disorder.


ORDER

Service connection for peripheral neuropathy is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


